Willson, Judge.
This is an appeal from a conviction for a violation of Article 378 of the Penal Code, known as the Local Option Law. Upon the trial a jury was waived by defendant, and the cause submitted to the judge, who found the defendant guilty of the charge, and assessed his punishment at imprisonment in the county jail for the period of five days. There is no law which authorizes punishment by imprisonment for this offense. It is punishable by fine only. (Penal Code, Art. 378; Robertson v. The State, 12 Texas Ct. App., 541.)
The judgment is reversed and the' cause remanded.
Reversed and remanded.
Opinion delivered April 21, 1883.